DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 53-57 in the reply filed on 11/22/2021 is acknowledged. Claims 44-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites the limitation "the one or more motors".  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce one or more motors.
Claim 53 recites the limitation "the positioning sensor".  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce a positioning sensor.
Claim 53 recites the limitation "the obstacle avoidance sensor".  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce an obstacle avoidance sensor.
Claims 54-57 are indefinite as they depend from an indefinite base and fail to cure the deficiencies of said claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 53 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al. (US 5,959,423).
Regarding Claim 53:  Nakanishi teaches a method of using a floor cleaning robot to sterilize a floor of a room in a healthcare environment, the method comprising:
initiating a cleaning cycle of the robot (abstract, col. 2, ll. 15-17 discuss performing prescribed tasks via a working means of the robot);
automatically moving the robot, using motors and wheels, in a path guided at least partially by a positioning sensor (col. 5, line 48- col. 6, line 3);
sterilizing the floor of the room using a cleaning unit of the robot (col. 3, ll. 51-56);
docking the robot into a garage (Fig. 2, element 26) upon completion of the cleaning cycle (col. 8, line 1-5 discuss a return instruction sent to the robot to return to shed/enclosure of the control section);
automatically sterilizing the robot while the robot is docked in the garage (col. 4, ll. 24-34).
Regarding Claim 55:  Nakanishi further teaches automatically sterilizing at least part of the robot using a UV light while the robot docks in the garage (col. 4, ll. 60-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 5,959,423) as applied to claim 53 above, and further in view of Kubo et al. (US 5,735,959).
Regarding Claim 54:  Nakanishi teaches the elements of Claim 53, as discussed above.  Nakanishi does not expressly disclose avoiding one or more obstacles.  However, Kubo teaches a similar method of cleaning a floor of a room in a healthcare environment including avoiding one or more obstacles on the floor by using an obstacle avoidance sensor (col. 26, ll. 38-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nakanishi by using an obstacle avoidance sensor to avoid obstacles during the movement of the cleaning robot, as suggested by Kubo.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 5,959,423) as applied to claim 53 above, and further in view of Vaughn (US 2,165,319).
Regarding Claim 56:  Nakanishi teaches the elements of Claim 53 as discussed above.  Nakanishi further teaches sterilizing one or more cleaning pads (Fig. 3, elements 121) of the floor cleaning robot by exposing the cleaning pads to cleaning fluid from a sterilization basin (col. 4, ll. 24-34). 
Though Nakanishi does not expressly disclose that the fluid is hot water, it is well known to sterilize a cleaning pad of a floor cleaning device with hot water, as taught by Vaughn (front page, right col., ll. 37-39).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nakanishi by sterilizing the cleaning pad with hot water as suggested by Vaughn, in order to clean the pad for subsequent use.
Nakanishi does not expressly disclose the time period for sterilizing the cleaning pads.  It is known that cleaning time will affect the cleaning results in that not enough time could cause insufficient cleaning, while prolonged periods would unnecessarily consume cleaning resources and time.  It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nakanishi by optimizing the cleaning period to within the claimed range in order to ensure efficient and thorough cleaning of the pads.
	
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 5,959,423) as applied to claim 53 above, and further in view of Mangiardi (US 2008/0209665).
Regarding Claim 57:  Nakanishi teaches the elements of Claim 53 as discussed above.  Nakanishi does not expressly disclose sterilizing the floor of the room automatically between surgeries.  However, Mangiardi teaches a similar method of cleaning a floor of a room in a healthcare environment with a robot cleaner including cleaning the floor between cases such that the room is prepared for the next case (see abstract and [0017]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nakanishi to sterilize the floor automatically between surgeries, in order to prepare the room for a subsequent surgery, as suggested by Mangiardi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stewart (US 2016/0271803) directed to a self-decontaminating, self-propelled robotic disinfection system [0046].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714